          Case 1:20-cv-02554-AT Document 16 Filed 05/27/20 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
PETER RONNINGEN,                                                DOC #: _________________
                                                                DATE FILED: __5/27/2020_______
                              Plaintiff,

               -against-
                                                                         20 Civ. 2554 (AT)
LIVUNLTD LLC and PARK HYATT NEW YORK,
                                                                              ORDER
                        Defendants.
ANALISA TORRES, District Judge:

       On March 25, 2020, Plaintiff commenced this employment discrimination action against
LIVun Ltd. (“LIV”) and Park Hyatt New York. Compl. ¶¶ 1, 6–8, ECF No. 1. On May 26,
2020, LIV answered the complaint and noted that the complaint incorrectly refers to LIV as
“LIVun LTD.,” rather than “LIVunLtd LLC.” Answer at 1 n.1, ECF No. 14. That same day,
with LIV’s consent, Plaintiff requested that the caption be amended to reflect LIV’s correct
name. ECF No. 15.

       Under Rule 15 of the Federal Rules of Civil Procedure, “a party may amend its pleading
only with the opposing party’s written consent or the court’s leave. The court should freely give
leave when justice so requires.” Because LIV has consented to Plaintiff’s request to amend the
caption to reflect LIV’s correct name, the request is GRANTED.

       Accordingly, the Clerk of Court is directed to amend the caption as styled above.

       SO ORDERED.

Dated: May 27, 2020
       New York, New York
